Case 7:20-cv-01038-VB Document 1 Filed 02/06/20 Page 1 of 51

Michael Levine, Esq.

LEVINE & ASSOCIATES, P.C.

15 Barclay Road

Scarsdale, NY 10583

Telephone (914) 600-45288

Litigation Attorneys for Mosdos Chofetz Chaim, Inc.,
Restructured Debtor

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee een ee ee eee ee ee ee ee eee 4
In re: Case No. 12-23616 (rdd)
MOSDOS CHOFETZ CHAIM, INC., Chapter 11
Debtor. Post-Confirmation
wee ee ee ee ee ee ee eee xX
NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. §§ 157, 1334, 1441, 1446 and 1452 and Rule 9027 of the Federal
Rules of Bankruptcy Procedure, Debtor Mosdos Chofetz Chaim, Inc. (“Mosdos”), by and through
its attorneys, Levine & Associates, P.C., hereby gives notice of the removal to the United States
District Court for the Southern District of New York, and referral to the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”) of all claims and causes of
action asserted in an action pending in the Supreme Court of the State of New York, County of
Rockland, under Index No. 036069/2019, entitled Mosdos Chofetz Chaim Inc., Rabbi Mayer Zaks,
derivatively on behalf of Mosdos Chofetz Chaim Inc., Sima Weintraub, derivatively on behalf of
Mosdos Chofetz Chaim Inc., Daniel Rosenblum, derivatively on behalf of Mosdos Chofetz Chaim
Inc., Joseph Grunwald, derivatively on behalf of Mosdos Chofetz Chaim Inc., and Yisroel Hocman,
derivatively on behalf of Mosdos Chofetz Chaim Inc., Plaintiffs, against Mosdos Chofetz Chaim

Ine., Chofetz Chaim Inc., TBG Radin LLC, Shem Olam, LLC, Congregation Radin Development
Case 7:20-cv-01038-VB Document 1 Filed 02/06/20 Page 2 of 51

Inc., Aryeh Zaks, Beatrice Waldman Zaks, Henoch Zaks, Mendel Zaks, Gittel Zaks Layosh, Samuel
Markowitz and Sterling National Bank, Defendants.

In support of its Notice of Removal, Mosdos respectfully sets forth as follows:

SYNOPSIS

The Bankruptcy Court approved a Second Amended Plan of Reorganization (the “Plan’)
for Mosdos Chofetz Chaim Inc. (“Mosdos”) on October 2, 2019, which Plan provided, inter alia,
for the sale of real property owned by Mosdos in order to pay a secured and approved mortgage
lien of $23,700,000. Pursuant to the Plan (and other orders issued by the Bankruptcy Court), real
property owned by Mosdos was sold in September of 2019. Since that time, Rabbi Mayer Zaks
(“Mayer,” one of two Rabbis of Mosdos) has been attempting, by any means possible, to undo the
Bankruptcy Court’s many orders.

Ultimately, the parties appeared before the Bankruptcy Court on December 17, 2019. The
Court implored the parties to engage in settlement discussions to resolve their disputes. While both
parties expressed a willingness to do so (and Mayer requested that the status quo be maintained),
Mayer’s subsequent actions were directly contrary to that and, in fact, were intended to change,
rather than preserve, the status quo. First, on December 20, 2019 — three days after the appearance
before the Court - Mayer caused subpoenas to be served on First Nationwide Title Agency and
Sterling National Bank seeking extensive materials regarding transactions approved by the Plan.

On January 1, 2020, a mere two weeks after the December 17, 2019 hearing, and before any
mediation took place, Mayer sought to arrange an “emergency hearing” before a Rabbi to attempt
to undo the Bankruptcy Court’s Orders. When that was not successful, on January 15, 2020 Mayer
filed an amended complaint in a State Court Action and sought to set aside the transfer by Mosdos

of Property that the Bankruptcy Court’s prior Confirmation Order specifically authorized Mosdos
Case 7:20-cv-01038-VB Document 1 Filed 02/06/20 Page 3 of 51

to do, and to set aside a mortgage that the Bankruptcy Court had already approved and fixed the
amount of. Then, Mayer once again went to a Rabbi to adjudicate claims that the Bankruptcy Court
has already ruled on, and that Rabbi has now scheduled a purported “arbitration” for February 11,
2020 “to adjudicate open issues.”

At this point, it appears that Mayer absolutely will not negotiate in good faith and will not
comply with the prior Orders of the Bankruptcy Court. The issues he seeks to “litigate” in his State
Court Action go to the heart of the prior bankruptcy Court Orders and seek to undo them. As such,
removal of the State Court Action is now necessary so that the Bankruptcy Court can ensure that
its determinations are enforced and to determine any ancillary issues with respect to the same. For

that reason, this Notice of Removal of the State Court Action is filed.

BACKGROUND
I. The Property Acq uisition

1. In 1997, Yeshiva Chofetz Chaim Kiryas Radin, Inc. purchased the real property located
at 1-60 Kiryas Radin Drive, New Hempstead, New York, more commonly referred to as 50
Grandview Avenue (the “Property”), from the United States. Thereafter, Yeshiva Chofetz Chaim
Kiryas Radin, Inc. obtained a loan of $1 million from Pawling Savings Bank and mortgaged the
Property to that entity to secure that loan (the “Pawling Mortgage”). The mortgage was executed
on behalf of Yeshiva Chofetz Chaim Kiryas Radin, Inc. by Rabbi Mayer Zaks, as its President.

2. Thereafter, in 2003, Yeshiva Chofetz Chaim Kiryas Radin, Inc., filed for bankruptcy
protection in the United States Bankruptcy Court for the Southern District of New York under Case
No. 03-16729 (RDD).

3. While the Bankruptcy action was proceeding, and shortly before the adoption of a plan

of reorganization for Yeshiva Chofetz Chaim Kiryas Radin, Inc., on November 17, 2005 the
Case 7:20-cv-01038-VB Document 1 Filed 02/06/20 Page 4 of 51

Pawling Mortgage (which had been modified and acquired by Manufacturers & Traders Trust
Company) was assigned to Yeshiva Chofetz Chaim, Inc. for $1,000,000.00.

4. Six days later, on November 23, 2005, Yeshiva Chofetz Chaim Kiryas Radin, Inc.
submitted a plan for reorganization and, on December 13, 2005, the U.S. Bankruptcy Court (Judge
Drain) issued an order approving the reorganization.

5. Upon the approval of the reorganization Plan by the Bankruptcy Court, Yeshiva Chofetz
Chaim Kiryas Radin, Inc. conveyed the Property to Yeshiva Chofetz Chaim, Inc. (“YCC”) for
$4,000,000.00. The next day, YCC issued a satisfaction of the Pawling Mortgage to Yeshiva
Chofetz Chaim Kiryas Radin, Inc and YCC transferred the Premises for $4,000,000.00 to Mosdos.
In lieu of the payment of the purchase price, YCC took back a promissory note for the same from
Mosdos.

6. On or about December 20, 2005, Mosdos took out as loan from Citizen’s Bank in the
amount of $12.8 million for the purpose of improving the Property (which it had just acquired) and
pledged the Property as collateral for the repayment of the same, which mortgage was recorded on
December 27, 2005. Some years later, in February of 2007, Mosdos took out another loan in the
amount of $203,000 from CC of R LLC (“CC of R”), a New Jersey limited liability company, and
granted to that entity a mortgage to the Property (which was recorded on March 7, 2008. The entire
principal balance of the same, together with accrued interest, was due on September 1, 2008.

7. On April 18, 2011, Avon Group Limited Liability Company (“Avon”), a New Jersey
limited liability company, purchased the First Mortgage from Citizen’s Bank (the “Avon

Mortgage”). It also acquired three mechanics liens aggregating $94,402.96.
Case 7:20-cv-01038-VB Document 1 Filed 02/06/20 Page 5 of 51

8. On February 15, 2012, Avon and CC of R commenced an action in the Supreme Court
of the State of New York, Rockland County, under Index No. 030844/2012, seeking to Foreclose
on the Avon mortgage (which was then in the amount of $12,767,243, plus interest from September
20, 2007), the CC of R mortgage and the mechanics liens, and for ancillary relief.

9. On September 6, 2012, Mosdos filed a Chapter 11 Bankruptcy Petition (the “Mosdos
Bankruptcy”). On or about June 6, 2013, Avon filed in the Mosdos Bankruptcy (i) a proof of Avon's
$16,983,577.00 secured claim based on the Avon Mortgage; and (ii) a proof of Avon's $134,163.50
secured claim based on mechanics liens that it had acquired. On or about June 6, 2013, CC of R
filed in the Mosdos Bankruptcy a proof of CC of R's $320,891.00 secured claim based on the CC
of R Mortgage.

10. On June 10, 2014, Yeshiva Chofetz Chaim, Inc. filed an action in the District Court
against Mosdos, captioned Yeshiva Chofetz Chaim, Inc. v. Mosdos Chofetz Chaim, Inc., Docket No.
14 Civ. 4149, seeking to invalidate the 2005 transfer of the Property to Mosdos for lack of prior
Court approval under New York Religious Corporation law § 12(1), and for failure to tender the
stated consideration of the $4,000,000 purchase price.

11. Following those protracted litigations, Mosdos negotiated a settlement with Avon and
CC of R (as well as the other parties with whom it was embroiled in litigation) dated January 27,
2017 (the “Avon Settlement Agreement”). The same provided, inter alia, that the amount owing
to Avon and CC of R “exceeds $20 million,” that Avon would receive payments totaling $7,290,000
and would (upon receipt of the said sum) assign the Avon Mortgage, the CC of R mortgage and the

mechanics liens to an entity to be designated.
Case 7:20-cv-01038-VB Document 1 Filed 02/06/20 Page 6 of 51

12. The Avon Settlement Agreement was signed by both Rabbi Mayer Zaks and Rabbi
Aryeh Zaks on behalf of Mosdos, as were releases from Mosdos, Rabbi Mayer Zaks personally,
and Rabbi Aryeh Zaks personally to, among others, Avon.!

13. On May 19, 2017, Mosdos, Yeshiva Chofetz Chaim, Inc. (“YCC”) and TBG Radin
LLC entered into a Stipulation (So Ordered by the Bankruptcy Court on June 21, 2017, DE-227),
which provided, inter alia, that (i) the Assignee under the Avon Settlement Agreement was TBG
Radin LLC (“TBG”), (ii) “TBG is a third party not affiliated with and unrelated to YCC, Mosdos
or either Rabbi Mayer Zaks or Rabbi Aryeh Zaks,” (iii) TGB “shall have a valid first mortgage lien
on the Property in the agreed aggregate amount of the Indebtedness, which as of June 6, 2017 is
$22,173784.04,” and (iv) Mosdos and YCC, as signatories to this Stipulation, shall be deemed to
have accepted and ratified the validity and amount of such documents and claims, including the
Note, the Mortgage, the Avon Liens, the Avon Claim, the CC of R Note, the CC of R Mortgage,
the CC of R Claim, and the Indebtedness” (the “TBG Assignment Stipulation and Order’).

14. The TBG Assignment Stipulation and Order was signed by Rabbi Mayer Zaks on behalf
of Mosdos and by Rabbi Aryeh Zaks on behalf of YCC.

15. On December 7, 2017, Mosdos moved the Bankruptcy Court for an Order approving
an amendment to the Avon Settlement Agreement and First Approval Order [DE-233]. On
December 15, 2017, the Bankruptcy Court entered a Supplemental Order approving the amendment
(the “Supplemental Approval Order’) [DE-236]. The Supplemental Approval Order provided,

inter alia, that (i) “upon assignment of the Avon Mortgage to TBG Radin LLC (the ‘Assignee’),

 

' The U.S. District Court (Hon. Kenneth M. Karas) approved the settlement agreement on July 7,
2017 (Docket No. 14 cv 4149, DE-119), the Bankruptcy Court (Hon. Robert D. Drain) approved
it on June 21, 2017 (Case No. 12-23616, DE-226) (the “First Approval Order”), and the State
Court (Hon. Paul I. Marx) approved it on March 19, 2018 (to the extent of permitting a
discontinuance of the State Court Action based upon the Settlement Agreement).

6
Case 7:20-cv-01038-VB Document 1 Filed 02/06/20 Page 7 of 51

Mosdos and YCC, as signatories to the Stipulation, shall be deemed to consent to approval of the
Avon Mortgage, nunc pro tunc as of December 20, 2005, and the Avon Mortgage shall be deemed
valid in accordance with applicable law, including the provisions of the RCL [New York Religious
Corporations Law];” and (ii) “upon assignment of the CC of R Mortgage to the Assignee, Mosdos
and YCC, as signatories to the Stipulation, shall be deemed to consent to approval of the CC of R
Mortgage, nunc pro tunc as of February 28, 2008, and the CC of R Mortgage shall be deemed valid
in accordance with applicable law, including the provisions of the RCL.”

16. On July 17, 2019, Mosdos filed a Plan of Reorganization [DE-267]; on August 9, 2019,
Mosdos filed an Amended Plan of Reorganization [DE-277]; and on August 16, 2019, Mosdos filed
a Second Amended Plan of Reorganization [DE-283]. The Second Amended Plan provided, at §4.3
that:

[I]n full satisfaction and settlement of the TBG Radin Secured Claim, the Holder
of the TBG Radin Secured Claim shall continue to receive payments pursuant to (i)
the Note and the Amended and Restated Mortgage by and between Mosdos and
TBG Radin LLC as provided for in the June 21 Stipulation, or (ii) such other
treatment as may otherwise be agreed to in writing by the Debtor and the Holder of
the TBG Radin Secured Claim. Provided that, in the event the Debtor believes it is
unable to make payments to the Holder of the TBG Radin Secured Claim, the
Debtor shall be authorized to sell the Property, subject to section 363(d)(1) of the
Bankruptcy Code, including New York Attorney General approval under New
York Religious Corporations Law, to a qualified religious corporation or not for
profit corporation under New York Religious Corporations Law or New York Not
for Profit Law, in full and final satisfaction, release and discharge of the Allowed
TBG Radin Secured Claim, which is currently $24,755,000. In the event that the
Property is sold, the Holder of the TBG Radin Secured Claim shall receive payment
on account of the Allowed TBG Radin Secured Claim sufficient to pay the TBG
Radin Secured Claim in full or such other amount as agreed to in writing by the
Debtor and the Holder of the TBG Radin Secured Claim.

17. The Second Amended Plan further provided that the $24,755,000 debt to TBG [the
“TBG Claim”] would be extinguished via monthly payments of $128,000 for ten years, with a

balloon payment in 2028. It further provided that, if Mosdos believed it was unable to make those
Case 7:20-cv-01038-VB Document 1 Filed 02/06/20 Page 8 of 51

payments, it could “sell the Property to a qualified religious corporation or not-for-profit
corporation.” Specifically, the Second Amended Plan provided (emphasis added):

Implementation. The Plan shall be implemented by (i) the funding of
approximately $900,000.00 to pay all Allowed Claims (other than TBG Radin
Secured Claim) and Gi) monthly payments under the Note (in the amount of
$125,857) to pay the TBG Radin Secured Claim each month for ten years (with a
balloon payment in 2028), or if the Debtor believes it is unable to make payments
to the Holder of the TBG Radin Secured Claim, the sale of the Property to a
qualified religious corporation or not-for-profit corporation to pay the TBG
Radin Secured Claim. Any such sale shall be subject to any necessary approval
under section 363(d)(1) of the Bankruptcy Code, including any such approval by
the New York Attorney General under New York Religious Corporations Law.
The Debtor shall take all necessary steps, and perform all necessary acts, to
consummate the terms and conditions of the Plan, including obtaining any such
approval. The Confirmation Order shall contain appropriate provisions, consistent
with Section 1142 of the Bankruptcy Code, directing the Debtor and any other
necessary party to execute or deliver or to join in the execution or delivery of any
instrument required to effect a transfer of property required by the Plan (if
necessary) or subsequent court order and to perform any act that is necessary for
the consummation of the Plan.

18. On October 2, 2019, the Bankruptcy Court approved the Debtor’s Second Amended
Plan of Reorganization (the “Approved Plan”) and signed a confirmation order (the “Confirmation
Order,” DE-308). As part of the Confirmation Order, among other things, the Bankruptcy Court
ordered that Mosdos was “authorized to sell the Property pursuant to and under the Plan ... in full
and final satisfaction, release and discharge of the [TBG Claim], which is currently $24,755,000”.
Specifically, the Confirmation Order provided, at { 22 on page 5:

The Plan provides for its implementation through (i) the funding of approximately
$900,000.00 to pay all Allowed Claims (other than TBG Radin Secured Claim) and
(ii) monthly payments under the Note (in the amount of $125,857) to pay the TBG
Radin Secured Claim each month for ten years (with a balloon payment in 2028),
or if the Debtor believes it is unable to make payments to the Holder of the TBG
Radin Secured Claim, the sale of the Property to a qualified religious corporation
or not-for-profit corporation to pay the TBG Radin Secured Claim. Any such sale
shall be subject to any necessary approval under section 363(d)(1) of the
Bankruptcy Code, including any such approval by the New York Attorney General
under New York Religious Corporations Law.
Case 7:20-cv-01038-VB Document 1 Filed 02/06/20 Page 9 of 51

19. Paragraph 22 of the Confirmation Order and fourth ordering paragraph on page 10 of
the Confirmation Order authorized the sale of the Debtor's property. The latter paragraph provided
as follows:

ORDERED, that the Debtor/Reorganized Debtor, a religious corporation, is hereby
authorized to sell the Property pursuant to the Plan to any qualified religious
corporation or not for profit corporation formed under New York Religious
Corporations Law or New York Not for Profit Law, pursuant to section 363(d)(1)
of the Bankruptcy Code, and pursuant to the requirements of New York State
Religious Corporations Law in Article 2, Section 12 of the Religious Corporations
Law, in full and final satisfaction, release and discharge of the Allowed TBG Radin
Secured Claim, which is currently $24,755,000. In the event that the Property is
sold, the holder of the TBG Radin Secured Claim shall receive payment on account
of the Allowed TBG Radin Secured Claim sufficient to pay the TBG Radin Secured
Claim in full or such other amount as agreed to in writing by the Debtor and the
Holder of the TBG Radin Secured Claim ...

20. Following confirmation of the Plan, TBG assigned the TBG Claim to Shem Olam, LLC
(“Shem Olam”), whose sole member is Chofetz Chaim Inc. That assignment (the “TBG
Assignment’) was recorded in the Office of the Rockland County Clerk on October 11,2019. Shem
Olam, as a result, became the holder of the TBG Claim.

21. On October 25, 2019, Mosdos, pursuant to the above-cited provisions of the Confirmed

Plan and the Confirmation Order,” sold the Property to Congregation Radin Development Inc.

 

* Pursuant to § 12 of the New York Religious Corporations Law, in order to sell or mortgage
property, or lease property for a term exceeding five years, a religious corporation is required to
obtain leave of Court or the Attorney General. RCL 12(1). As the Debtor has been in this
Bankruptcy Court for several years, this Court, rather than the state court, had the authority over
the disposition of the Debtor's assets and had the power to authorize the sale of the property. See
In re HHH Choices Health Plan, LLC, 54 B.R. 697, 700-701 (Bankr. S.D.N.Y. 2016). The
Confirmed Plan specifically provided that there could be such a sale. The Debtor served two
Assistant Attorney Generals with the Confirmed Plan and disclosure statement and provided over
a months’ notice and no objections by either Office of the Attorney General were filed.

9
Case 7:20-cv-01038-VB Document 1 Filed 02/06/20 Page 10 of 51

(“Radin Development”) for a purchase price of $25,700,000. From that purchase price,
$23,700,000 was paid to Shem Olam to discharge the TBG Claim.?

22. Some $15,000,000 of the purchase price was financed through a loan from Sterling
National Bank, which was granted a mortgage in that amount on the Property.

I. The State Court Actions

23. On November 8, 2019, a few days after Mosdos sold the Property to Radin Development
and paid off the TBG debt, Rabbi Mayer Zaks (“Mayer”) commenced an Action by filing a
summons and complaint (the “Complaint”), purportedly in the name of Mosdos, against Mosdos,
TBG and Shem Olam in the New York Supreme Court, Rockland County, under Index No.
03069/2019 (the “State Court Action’). Although the pleadings are difficult to decipher, it appears
that Mayer attempted to assert a claim to “undo” the assignment of the TBG Mortgage from TBG

to Shem Olam. The sole “basis” asserted by Mayer for that relief was the allegation that “on

 

+ The $25,700,000 purchase price was clearly the fair market value of the Property, and no one
has contested that issue. Although not relevant to the instant Removal Notice, Shem Olam
(through its parent company, Chofetz Chaim Inc.) used the proceeds it received ($23,700,000) for
three categories of expenses. First, it loaned Radin Development the approximate sum of $11.1
million ($10,900,510.00 for the balance of the purchase price of the Property, plus about $160,000
in ancillary costs paid by Radin Development). Secondly, it loaned $8,623,911.50 to Yeshiva
Chofetz Chaim Inc. by way of payment for prior Mosdos and Yeshiva debts that Yeshiva Chofetz
Chaim Inc. had paid. Third, the remaining sum of $3,976,088.50 million was put into bank
accounts of Chofetz Chaim Inc. for ongoing expenses of operating. Among the expenditures that
are being made from that fund are rental payments of $17,000 per month to Radin Development
for use of the main building for classes and learning, and $63,750 per month in rental payments
for student and resident housing. Those rental payments are made so as to ease the burden of
students and residents. Both Rabbi Mayer Zaks and Rabbi Aryeh Zaks are beneficiaries of that
subsidy, as each has an apartment on the campus, the rent for which is being paid by Chofetz
Chaim Inc.

10
Case 7:20-cv-01038-VB Document1 Filed 02/06/20 Page 11 of 51

information and belief that Assignment of Mortgage herein noted was effected without the
authorization or knowledge of the Plaintiff, the religious corporation Mosdos Chofetz Chaim, Inc.”

24. On November 25, 2019, the Court in the State Court Action issued an order to Show
Cause directing Mayer to show cause why, inter alia, (i) a litigation injunction should not be issued
permanently enjoining Mayer from taking any actions with respect to the Property without Court
approval, and (ii) dismissing the Complaint.> That Order to Show Cause was made returnable on
February 7, 2020.

25. Less than one month later, on December 5, 2019 (and while the motion to dismiss as
pending in the State Court Action), Mayer filed an “emergency” motion in the Bankruptcy Court
(the “Emergency Motion”) seeking, among other things extraordinary and unprecedented relief
against Henoch Zaks (“Henoch”), who is not (and at no time was) a trustee or officer of, or party
in control of, Mosdos — a freezing of his bank accounts — despite the fact that Henoch was not a
party to the bankruptcy case.

26. In addition, as part of the Emergency Motion, Mayer sought an order from the
Bankruptcy Court preventing Aryeh Zaks (“Aryeh”) from seeking a litigation injunction in the State
Court Action because, among other reasons, “this Court has exclusive jurisdiction to interpret and

enforce the Confirmation Order ...”.

 

4 Mayer (whether individually or on purported behalf of Mosdos) clearly does not have any
standing to challenge a mortgage assignment from TBG to Shem Olam, nor is there any
requirement that a property owner “authorize” the assignment of a mortgage.

> In its Memo of Law supporting that relief, Shem Olam correctly asserted that “Plaintiff lacks
standing to dispute the Shem Olam Assignment. Here, Plaintiff has already acknowledged the
validity of the Loan and the prior TBG Assignments under the Stipulations and Plan approved by
the Bankruptcy Court. As result of this acknowledgment, there is no basis for Plaintiff to suddenly
claim that TBG cannot assign the Mortgage to Defendant by the Shem Olam Assignment.”

1]
Case 7:20-cv-01038-VB Document 1 Filed 02/06/20 Page 12 of 51

27. Ata December 17, 2019 hearing on the Emergency Motion, the Bankruptcy Court
denied the “emergency” relief sought by Mayer and implored the parties to engage in settlement
discussions to resolve their disputes. Aryeh stated that he was fully prepared to do so, as did Mayer.

28. But, despite Mayer’s claimed interest in mediating a resolution to this dispute, on
January 1, 2020, a mere two weeks after the December 17, 2019 hearing, and before any mediation
took place, Mayer sought another “emergency hearing,” this time in front of Rabbi Bergman, who
Mayer claimed was an arbitrator who, pursuant to a purported “arbitration agreement,” would
adjudicate disputes between Mayer and Aryeh concerning their partnership in Yeshiva Chofetz
Chaim.

29. The next day, on January 2, 2020, Rabbi Bergman scheduled the requested “emergency
hearing” to be held on January 9, 2020, in violation of the procedural requirements in the purported
arbitration Agreement, which required that any hearing be scheduled on at least two weeks’ notice.

30. On January 8, 2020, counsel for Henoch and Shem Olam sent a letter to Rabbi Bergman
setting forth in detail the reasons why they could not proceed with the “emergency hearing”
requested by Mayer. That same day, Rabbi Bergman responded to the letter and stated that he was
proceeding with the January 9, 2020 Arbitration hearing “as previously scheduled.”

31. On January 9, 2020, Henoch and Shem Olam moved by order to show cause in New
York Supreme Court, Kings County, to stay the January 9, 2020 Arbitration hearing from
proceeding. At the hearing on that order to show cause, Justice Ruchelsman implored the parties
to proceed to mediation, rather than arbitration (or civil litigation). Once again, Aryeh, Henoch and
Shem Olam agreed to participate in mediation. By stipulation dated that same day, Henoch and

Shem Olam agreed to withdraw the Order to Show Cause and proceed to mediation.

12
Case 7:20-cv-01038-VB Document1 Filed 02/06/20 Page 13 of 51

32. Ultimately, the mediation was unsuccessful. Apparently frustrated by his lack of
progress on undoing the Bankruptcy Court’s Confirmation Order, on January 15, 2020 (while the
motion to dismiss in the State Court Action was still pending), Mayer filed an amended complaint
(the “Amended Complaint”) in the State Court Action. This time, Mayer included a number of
additional plaintiffs and defendants, including Henoch, and also asserted several other causes of
action, among them, ones seeking (i) to set aside the transfer of the Property from Mosdos to Radin
(notwithstanding that the Bankruptcy Court’s prior Confirmation Order specifically authorized a
transfer of the Property by Mosdos), and (ii) “reversing” the mortgage given by Radin Development
to Sterling Bank (notwithstanding that the proceeds of the Sterling Bank loan were used to pay the
TBG Mortgage, which payment was specifically authorized to the Bankruptcy Court’s
Confirmation Order).

33. After Mayer filed the Amended Complaint in the State Court Action, he, once again,
tried to have the same claims that are the subject of the State Court Action and the Emergency
Motion that this Court denied, adjudicated by Rabbi Bergman in an arbitration. On January 28,
2020, Rabbi Bergman scheduled an arbitration hearing for February 11, 2020 “to adjudicate open
issues.”

BASIS FOR REMOVAL

34. The claims in the State Court Action are removable to the District Court pursuant to 28
U.S.C. § 1452(a) and Rule 9027 of the Bankruptcy Rules.

35. The District Court has jurisdiction over the claims in the State Court Action pursuant
to 28 U.S.C. §§ 1334(b) and 1452(a) because they arise in and/or are related to the Debtor’s Chapter
11 bankruptcy case pending in the Bankruptcy Court, captioned Jn re Mosdos Chofetz Chaim, Inc.

(Case No. 12-23616). The claims and causes of action in the State Court Action represent a direct

13
Case 7:20-cv-01038-VB Document1 Filed 02/06/20 Page 14 of 51

attack on the Confirmation Order, and the resolution of the State Court Action necessarily impact
to the Debtor’s Chapter 11 case.®
36. Removal is timely here because § 1446(b)(3) provides that “if the case stated by the

initial pleading is not removable, a notice of removal may be filed within thirty days after receipt

by the defendant, through service or otherwise, of a copy of an amended pleading, motion, order or

 

© Section 1334(b) provides that a district court (and hence the bankruptcy court by referral under
28 U.S.C. § 157(a)) has jurisdiction over proceedings arising under Title 11, proceedings arising
in a case under title 11, and proceedings related to a case under title 11. 28 U.S.C. § 1334(b).”
“Related to” jurisdiction is a broad grant of federal jurisdiction, case law is divided whether, after
confirmation of a chapter 11 plan, a “conceivable effect” test or the “close nexus” test applies.
Where the debtor has been reorganized, the “close nexus” test applies. That test has two
requirements: “First the matter must have a close nexus to the bankruptcy plan or proceeding, as
when a matter affects the interpretation, implementation, consummation, execution or
administration of the confirmed plan and second, the plan must provide for the retention of
jurisdiction over the dispute.” The “close nexus” test applies post-confirmation in reorganization
cases because “it is assumed the reorganized debtor is becoming self-sufficient, and no longer
needs umbrella protection from the bankruptcy court. Additionally, there is no estate, as property
reverts to the reorganized debtor.” See discussion by Judge Glenn in Black Diamond Commercial
Finance, LLC vy. Virginia Conservation Legacy Fuels, LLC, Adv. Proc. No. 15-01409. In Lehman
Bros. Holdings Inc. v. 1st Advantage Mortg., LLC (Inre Lehman Bros. Holdings Inc.), 2018 Bankr.
LEXIS 2406, the Court stated that:

Although section 1334 does not distinguish between pre-confirmation and post-
confirmation jurisdiction, certain courts have rejected the "conceivable effects" test
of "related to" jurisdiction in the post-confirmation stage, instead espousing a more
stringent standard referred to as the "close nexus" test. See Penthouse Media Grp.
v. Guccione (In re Gen. Media, Inc.), 335 B.R. 66, 73-74 (Bankr. S.D.N.Y. 2005)
(citing Binder v. Price Waterhouse & Co., LLP (In re Resorts Int'l, Inc.), 372 F.3d
154, 166-67 (3d Cir. 2004)). Pursuant to the "close nexus" test, a party must
demonstrate that a "close nexus" exists between the action and a confirmed plan or
bankruptcy proceeding—rather than just a "conceivable effect" — by
demonstrating that (i) the "matter affects the interpretation, implementation,
consummation, execution, or administration of the confirmed plan or incorporated
litigation trust agreement;" and (11) the plan provides for the retention of jurisdiction
over the matter. Id. at 73-74 (citations omitted).

Here, even if the “close nexus” test applies, the outcome of the State Court Action clearly
affects the interpretation, implementation, consummation, or administration of the confirmed Plan.
Additionally, the Plan includes a broad retention of jurisdiction provision that covers this dispute.

14
Case 7:20-cv-01038-VB Document1 Filed 02/06/20 Page 15 of 51

other paper from which it may first be ascertained that the case is one which is or has become
removable.” Here, the original complaint in the State Court Action sought only to “undo” an
assignment from TBG to Shem Olam and did not seek to disrupt any transactions previously
approved by the Court. The Amended Complaint, however, sought, for the first time in that case
(i) to set aside the transfer of the Property from Mosdos to Radin (notwithstanding that the
Bankruptcy Court’s prior Confirmation Order specifically authorized a transfer of the Property by
Mosdos), and (ii) to “reverse” the mortgage given by Radin Development to Sterling Bank
(notwithstanding that the proceeds of the Sterling Bank loan were used to pay the TBG Mortgage,
which payment was specifically authorized to the Bankruptcy Court’s Confirmation Order).

37. The claims and causes of action in the State Court Action can be heard and determined
in the Bankruptcy Court on reference from the District Court pursuant to 28 U.S.C. § 157(a) and
the January 31, 2012 Amended Standing Order of Reference issued by the District Court for the
Southern District of New York (Preska, Chief Judge) because the State Court Action arises in and/or
is related to the Debtor’s Chapter 11 case and the Bankruptcy Court derives its jurisdiction from
the District Court.

38. Removal of the claims in the State Court Action and referral to the Bankruptcy Court
best facilitates the Debtor’s goals of efficiency and timely administering the Debtor’s affairs and
assets through the Chapter 11 case, where they have been administered since 2012.

39. Upon removal, the claims asserted in the State Court Action are core proceedings within .
the meaning of 28 U.S.C. § 157(b)(2) because they concern the administration of the Debtor’s
Chapter 11 case, including but not limited to, the interpretation and enforcement of the

Confirmation Order.

15
Case 7:20-cv-01038-VB Document1 Filed 02/06/20 Page 16 of 51

40. In the event that any of the claims in the State Court Action are determined to be non-
core, Mosdos consents to the entry of a final order or judgment by the Bankruptcy Court.

41. Pursuant to the requirements of Rule 9027, copies of the complaint and amended
complaint filed in the State Court Action are attached hereto as Exhibit “1”.

42. In accordance with Rule 9027, Mosdos will serve a file copy of the Notice of Removal
on all parties to the State Court Action, as well as the Clerk of the Supreme Court of the State of
New York, Rockland County and the Clerk of the Bankruptcy Court.

NOW THEREFORE, the parties to the State Court Action are HEREBY NOTIFIED
pursuant to Rule 9027(c), that:

A. Removal of all claims and causes of action in the State Court Action was effected upon the
filing of a copy of this Notice of Removal with the Clerk of the Supreme Court of the State
of New York, Rockland County.

B. The claims and causes of action in the State Court Action are removed from the Supreme
Court of the State of New York, Rockland County to the United States District Court for
the Southern District of New York and pursuant to 28 U.S.C. § 1452(a) and the Amended
Standing Order of Referral, are referred to the United States Bankruptcy Court for the
Southern District of New York for hearing and determination in connection with the
Debtor’s pending Chapter 11 case, captioned Jn re Mosdos Chofetz Chaim, Inc. (Case No.

12-23616) (RDD).

16
Case 7:20-cv-01038-VB Document1 Filed 02/06/20 Page 17 of 51

C. The parties to the State Court Action shall proceed no further in the Supreme Court of the

State of New York, Rockland County unless and until the action is remanded by the

Bankruptcy Court.

Dated: February 6, 2020
New York, New York

17

LEVINE & ASSOCIATES, P.C.

By: 7<——

a Michael Levine

 

15 Barclay Road
Scarsdale, NY 10583
Telephone (914) 600-4288
Facsimile (914) 725-4778
e-mail: ml@LevLaw.org

Attorneys for Litigation Attorneys for
Mosdos Chofetz Chaim, Inc.,
Restructured Debtor
Case 7:20-cv-01038-VB Document1 Filed 02/06/20 Page 18 of 51

 
-20-CVy- = l Page 19 np
FILED: ROCK COUNTY CLERK 5/2019 07:09 PM g Pht wo. 036069/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/12/2019

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF ROCKLAND
Xx
MOSDOS CHOFETZ CHAIM INC. Index No. O SOG /: DOI\h
Plaintiff, SUMMONS and COMPLAINT
-against- Plaintiff designates Rockland

County as the place of trial
Venue is proper in this County
Pursuant to C.P.L.R. § 503

MOSDOS CHOFETZ CHAIM INC. TBG RADIN LLC,
and SHEM OLAM LLC

Defendants.
XxX

 

To the PERSON(S) NAMED AS DEFENDANTS ABOVE:
PLEASE TAKE NOTICE THAT YOU ARE SUMMONED and required to serve upon
plaintiff, at the address stated below, a notice of appearance or demand for a complaint within 20
days after service of this SUMMONS (not counting the day of service itself}, or within 30 days after

service is complete if the Summons is not delivered personally to you within the State of New York.

NOTICE: the nature of this action is to undo the unauthorized filing of a mortgage and security
agreement filed against the real property 50 Grandview Avenue, Spring Valley NY 10977, also
known as 1-60 Kiryas Radin Drive, Spring Valley NY 10977, in the unincorporated Town of
Ramapo, County of Rockland, State of New York, being the Assignment of Mortgage from TBG
Radin LLC to Shem Olam LLC recorded in the Office of the Rockland County Clerk on October 11,
2019 in Instrument ID #2019-00029238. (Schedule A Description of real property attached hereto
along with a copy of the Exhibit A denoting the chain of mortgages filed as attachment to the
October 11, 2019 Assignment of Mortgage from TBG Radin LLC to Shem Olam LLC in Instrument

ID #2019-00029238.

THE RELIEF SOUGHT IS:

1 of 8
   

Page 20 of. pty no. 036069/2019
RECEIVED NYSCEF: 11/12/2019

 

FILED: [a
NYSCEF DOC. NO. 1

1) Vacate the mortgage and security agreement.
2) Granting Plaintiff declaratory judgment.
3) Granting Plaintiff reasonable attorneys fees, incidental damages, disbursements and costs.

4) Such other and further relief as to the Court may seem just, fair and proper.

YOU ARE HEREBY NOTIFIED THAT should you fail to serve a notice of appearance or

demand for a complaint, a judgment will be entered against you by default for the relief demanded

herein.

Dated: November 1, 2019

 

 
 

1, Page 21 of,pdy no. 036069/2019

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/12/2019

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ROCKLAND

 

---X
MOSDOS CHOFETZ CHAIM INC. Index No.
Plaintiff, VERIFIED COMPLAINT

-against-

MOSDOS CHOFETZ CHAIM INC., TBG RADIN LLC,
and SHEM OLAM LLC

Defendants.
x

 

PLAINTIFF, by its attorneys, Scott B. Ugell, Esq. and the Ugell Law Firm, PC, as and
for its verified Complaint respectfully alleges as follows:

1) Plaintiff is a not-for-profit religious corporation with a principal place of business
located in the State of New York, County of Rockland.

2) Defendants in this action Mosdos Chofetz Chaim, Inc., TBG Radin LLC, and Shem
Olan LLC all maintain principal places of business in the State of New York.

3) Plaintiff in this action seeks a Judgment demanding relief affecting title to real
property, to undo the unauthorized filing of mortgage and security agreements against the
Plaintiffs real property known as 50 Grandview Avenue, Spring Valley NY 10977, also known
as 1-60 Kiryas Radin Drive, Spring Valley NY 10977, in the unincorporated Town of Ramapo,
County of Rockland, State of New York based upon the following facts.

4) On or about September 19, 2019 an Assignment of Mortgage was made from TBG
Radin LLC, a limited liability company having an office at 61-35 Dry Harbor Road, Middle
Village, NY 11379, as Assignor to Shem Olam LLC, a New York limited liability company
having an office address of 18 Mountain Avenue, Monsey, NY 10952 as Assignee, and filed and

recorded in the Rockland County Clerk’s Office on October 11, 2019 as Instrument ID #2019-

3 of 8
FILED: AN ONTY Re ab fs 5 O7- OO Pi Page 22 Ohpex NO. 036069/2019
NYSCEF DOC. NO. j RECEIVED NYSCEF: 11/12/2013

 

 

00020238 as to the real property, further identified as Section 41.20, Block 2, Lot 40 situate in
the unincorporated Town of Ramapo, State of New York .

5) Plaintiff complains on information and belief that Assignment of Mortgage herein noted
was effected without the authorization or knowledge of the Plaintiff, the religious corporation

Mosdos Chofetz Chaim, Inc. Further, Plaintiff prays that all of the purported herein transactions

be set aside as unauthorized and invalid.

WHEREFORE, Plaintiff demands a Judgment voiding the mortgage and security agreement,
granting Plaintiff declaratory judgment, granting Plaintiff reasonable attorneys fees, incidental
damages, disbursements and costs, and such other relief as to this Court deems just, proper and

equitable under the circumstances herein.

Dated: New City, NY
November 1, 2019

 

 

4 of 8
   

FILED: ROCKLAN Pacument i, Filed. 02, Page 23 gtpa. wo. 036069/2019
NYSCEF BOC. NO. 1 RECEIVED NYSCEF: 11/12/2019

 

VERIFICATION

] am the Plaintiff in this action. 1 have read the foregoing and it is true of my own knowledge, except
as to those matters stated on information or belief, and as to those matters, I believe it to be true.
I declare under penalty of perjury under the laws of the State of New York that the foregoing is true

and correct.

Date: November 1, 2019

 

/ ms .
Kot pega Sur
MOSDOS CHOFETZ CHAIM IME.
PLAINTIFF

BY: MAYER ZAKS, GRAND RABBI/PRESIDENT

Sworn to

  
  
 

tne oy pet Py
ist day of Novem Py heen,
‘ re
KOS
DS
nl

 

 

- pre, fogs gen Egy wegen *
Commission Expires June 9, 20.20.

5 of 8
, Page 24 ghbdy no. 036069/2019

FILED: ROCKLANI , :
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 11/12/2019

 

INDEN NO. G360065/201%

   

eur eepewe ie yap “ sien one A SIN POLS
HYSCES Dex. NO. 2 . REE PREM ESCORT NIL OS 2 (POLS

 

ALL THAT tract or parcel of land situated in the unincorporated Town ofRamapo County of
Rockland, State of New York, and more particularly destrigeil Gs follows:

Beginning at the point where the centerline of Grandview Avenue at the northwesterly carner of
lands of the United States of America, said point being north 84°-51'-02". Proceeding thence:

1. West along said centerline a distance of 61 3.15 feet, from the northwesterly comer of lands
of Tasha Samaroff

2 Thence running south 04°-23 -35" west along said lands of the United States of America.
a distance of 425.00 fret;

3. Thence north 84°—51'-02" west through lands of the Halloran H. Brown Estate, a
distance of
500.00 feet;

4. Thence north 04°-23°-35” east, still through lands of the Halloran H. Brown Estate, a
distance of 425.00 feet to the centerline of Grandview Avenue:

5. Thence south 84°-5{"-02" east, along said centerline, a distance of 500.00 feet to a point
or place of beginning.

Containing 4.88 acres of land more or less.

Section: 41.26 Block: 2 Lot: 46
‘Ty : . ; Page 25 QhBdx no. 036069/2019
NYSCEF boc. NO. 1 RECEIVED NYSCEF: 11/12/2019

 

 

EXHIBIT A

neem

Nortgages

Mortgage and Security Agreement in the original principle amount of
$12,800,000.00 made by Mosdos Chofetz Chaim, Inc. as mortgagor, to Citizens Bank,
N.A., as Morigagee, dated December 20, 2005 and recorded in the Office of the
Rockland County Clerk on December 27, 2005 at Document Number 2005-0007 1672;

Which morigage was assigned by RBS Citizens, N.A. ffi/a Citizens Bank, N.A.,
as assignor, to Avon Group Limited Liability Company, as assignee, by Assignment of
Note and Morigage dated September 24, 2011 and recorded in the Office of the
Rockland County Clerk on September 28, 2011 at Document Number 2011-00035141:

Which mortgage was assigned by Assignment of Mortgage from Avgon Group
Limited Company, as assignor, to TBG Radin LLC, as assignee, by Assignment of Note
and Mortgage dated December 21, 2017 and recorded in the Office of the Rockland
County Clerk on March 3, 2018 at Document Number 2018-00009122

Together with the modification Agreement between Mosdos Chofetz Chaim Inc.

and TBG Radin LLC, dated December 13 2017 and recorded in the Office of the
Rockland County Clerk on March 3, 2018 at Document Number 2018-00009123

7 of 8
ye 7 : dq Page 26 ofity yo. 036069/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/12/2019

 

 

Index No.: 03069/2019

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ROCKLAND

 

MOSDOS CHOFETZ CHAIM INC,
Plainaff,
-against-

MOSDOS CHOFETZ CHAIM INC., TBG RADIN LLC,
and SHEM OLAM LLC

 

 

Defendants.
SUMMONS and COMPLAINT
Signattire (Rule 130-1.1-a) Dated: 11/1/2019
my ae conenmntnnsst i

sonata panama eRe

Scott B. Ugell, Esq.

 

Ugell Law Firm, P.C.
Attorney for Plaintiff
151 North Main Street
Suite 202
New City, New York 10956
(845) 639-7011

 

8 of 8
Case 7:20-cv-01038-VB Document1 Filed 02/06/20 Page 27 of 51
eee Case 7 20-Cv-01038-VB_ Be ersd Filed O2/ g6ie0 Page 28 of 51
FILED: ROCKLAND COUNTY CLERK 01/15/2020 12:21 B 9 MINBEX No. 036069/2019

NYSCEP DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ROCKLAND
Xx

 

MOSDOS CHOFETZ CHAIM INC., RABBI MAYER ZAKS,

derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,

SIMA WEINTRAUB, derivatively on behalf of MOSDOS Index No. 036069/2019
CHOFETZ CHAIM INC., DANIEL ROSENBLUM,

derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,

JOSEPH GRUNWALD, derivatively on behalf of MOSDOS

CHOFETZ CHAIM INC. and YISROEL HOCHMAN,

derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,

Plaintiffs, VERIFIED
AMENDED COMPLAINT
-against-

MOSDOS CHOFETZ CHAIM INC., CHOFETZ CHAIM INC.,
TBG RADIN LLC, SHEM OLAM LLC, CONGREGATION
RADIN DEVELOPMENT INC., ARYEH ZAKS, BEATRICE
WALDMAN ZAKS, HENOCH ZAKS, MENDEL ZAKS,
GITTEL ZAKS LAYOSH, SAMUEL MARKOWITZ

and STERLING NATIONAL BANK,

Defendants.
X

 

Plaintiffs Mosdos Chofetz Chaim Inc. (“Mosdos”’), Rabbi Mayer Zaks, derivatively on
behalf of Mosdos, Sima Weintraub, derivatively on behalf of Mosdos, Daniel Rosenblum,
derivatively on behalf of Mosdos, Joseph Grunwald, derivatively on behalf of Mosdos and
Yisroel Hochman, derivatively on behalf of Mosdos (collectively, “Plaintiffs”), by and through
their attorneys, Twersky PLLC, hereby file this Verified Amended Complaint, and in support
thereof, respectfully allege as follows:

1. This is an action for, inter alia, declaratory judgment and to quite title pursuant to
RPAPL Article 15, fraud, unjust enrichment, breach of fiduciary duties, accounting, constructive
trust and conversion, stemming from Defendant Aryeh Zaks’ (“Rabbi Aryeh”) unlawful transfer

of the property belonging to Mosdos, a not-for-profit religious corporation which is currently in

1 of 24
-20-CVv- = l Page 29 of 51 5
FILED: ROCKLAND COUNTY CLERK 01/15/2020 12:21 P INDEX NO. 036069/2019

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

bankruptcy, and other unauthorized transactions entered into by Rabbi Aryeh and the other
Defendants.

2. Upon information and belief, Rabbi Aryeh, an ostensibly pious individual, and those
acting in concert with him, including his son, Henoch Zaks (“Henoch’’), represented themselves
as the board of Mosdos and took wholly improper actions which deprived Mosdos of its only
asset, the real property located at 50 Grandview Avenue, Spring Valley, New York, also known
as 1-60 Kiryas Radin Drive, Spring Valley, New York 110977, Section 41.20, Block 2, Lot 40
(the “Property”’).

3. Adding to this terrible tale, is the level of fraud and deceit Rabbi Aryeh and Henoch
went to in order to cloak their scheme with a veneer of legitimacy, which included creating
several fraudulent not-for-profit religious corporations, some ostensibly not related to either of
them, but in truth and fact, are completely controlled by both Rabbi Aryeh and Henoch.

4, Rabbi Aryeh and Henoch then not only deceived Mosdos, its board and its members by
stealing its only asset, but misled and conned Sterling National Bank out of tens of millions of
dollars, secured by the very property Rabbi Aryeh and Henoch stole from Mosdos, for zero
consideration and no downpayment.

5. Plaintiffs, at least 5% of the membership of Mosdos, only found out about Rabbi
Aryeh’s and Henoch’s activities after the fact, after Rabbi Aryeh and Henoch had effectively
sold and transferred the Property to themselves. Neither the board nor the membership of
Mosdos authorized Rabbi Aryeh to act on behalf of Mosdos.

6. Upon information and belief, all of the Defendants have intentionally harmed Mosdos
and entered into and approved many illegitimate transactions, all of which must be unwound and

undone. Further, the Defendants must be held accountable for their unlawful actions.

2 of 24
-20-cv- - l Page 300f51 _
(FILED: ROCKLAND COUNTY CLERK 01/15/2020 12:21 eu INDEX NO. 036069/2019

NYSCEF Doc. NO. 45 RECEIVED NYSCEF: 01/15/2020

 

PARTIES

7. Plaintiff Mosdos Chofetz Chaim Inc. (“Mosdos”) is a not-for-profit religious
corporation, with its principal place of business in Rockland County, New York.

8. Plaintiff Rabbi Mayer Zaks (“Rabbi Mayer’) is a natural person and resides in
Rockland County, New York, and is the President and Dean of Mosdos.

9. Plaintiff Sima Weintraub is a natural person and resides in Rockland County, New
York.

10. Plaintiff Daniel Rosenblum is a natural person and resides in Rockland County, New
York.

1]. Plaintiff Joseph Grunwald is a natural person and resides in Rockland County, New
York.

12. Plaintiff Yisroel Hochman is a natural person and resides in Rockland County, New
York.

13. Nominal Defendant Mosdos Chofetz Chaim Inc. is a not-for-profit religious
corporation, with its principal place of business in Rockland County, New York.

14. Upon information and belief, Defendant Chofetz Chaim Inc. is a not-for-profit
religious corporation, with its principal place of business in Rockland County, New York. Upon
information and belief, Defendants Aryeh Zaks and/or Henoch Zaks are the owners and/or
principals of Chofetz Chaim Inc. and control it.

15. Upon information and belief, Defendant TBG Radin LLC (“TBG Radin’) is a
Foreign Limited Liability Company with its principal place of business in Queens County, New
York. Upon information and belief, Jonathan Strasser is the owner and/or principal of TBG

Radin and controls it.

3 of 24
NT : 3 ll Page 31 Bex NO. 036069/2019
NYSCEF boc. NO. 45 RECEIVED NYSCEF: 01/15/2020

 

 

16. Upon information and belief, Defendant Shem Olam LLC (“Shem Olam”) is a
Limited Liability Company with its principal place of business in Rockland County, New York.
Upon information and belief, Defendants Aryeh Zaks and/or Henoch Zaks are the owners and/or
principals of Shem Olam and control it.

17. Upon information and belief, Defendant Congregation Radin Development Inc.
(“Congregation Radin”) is a not-for-profit religious corporation, with its principal place of
business in Rockland County, New York. Upon information and belief, Defendant Samuel |
Markowitz, Steven Green, Daniel Green and Yehudah Bluminfeld are members of the board of
Congregation Radin, and Defendants Aryeh Zaks and/or Henoch Zaks control it.

18. Upon information and belief, Defendant Aryeh Zaks is a natural person and resides in
Rockland County, New York.

19. Upon information and belief, Defendant Beatrice Waldman Zaks is a natural person
and resides in Rockland County, New York.

20. Upon information and belief, Defendant Henoch Zaks is a natural person and resides
in Rockland County, New York.

21. Upon information and belief, Defendant Mendel Zaks is a natural person and resides
in Rockland County, New York.

22. Upon information and belief, Defendant Gittel Zaks Layosh is a natural person and
resides in Rockland County, New York.

23. Upon information and belief, Defendant Samuel Markowitz is a natural person and
resides in Kings County, New York.

24. Upon information and belief, Sterling National Bank (“Sterling”) is the principal

subsidiary of Sterling Bancorp, a regional bank holding company, with its principal place of

4 of 24
-20-cv- - i Page 32 of 51
(FILED: ROCKLAND COUNTY CLERK 0171572020 12:21 a J INDEX NO. 036069/2019

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

business in Rockland County, New York.
JURISDICTION AND VENUE

25. Jurisdiction and venue are proper in this Court because the events giving rise to the
claims in this action occurred in Rockland County, New York, Mosdos’ principal place of
business is in Rockland County, New York, many of the individual parties reside in Rockland
County, New York, many of the entity parties have their principal place of business in Rockland
County, New York and the Property is located in Rockland County, New York.

INTRODUCTION

26. This action is commenced because of the wholly improper actions of Rabbi Aryeh
Zaks and those acting in concert with him, including the other Defendants.

27. Rabbi Aryeh, unilaterally and without following the proper procedures outlined for a
not-for-profit religious organization generally, or Mosdos specifically, took steps to deprive
Mosdos of its only asset, the Property, and to steal money for himself.

28. While Mosdos was in the midst of bankruptcy proceedings, and before the
confirmation order in those proceedings was entered, Rabbi Aryeh fraudulently orchestrated the
unauthorized transfer of the Mortgage and Note on the Property (as defined below), which was
held by Defendant TBG Radin LLC, to Defendant Shem Olam LLC, a newly formed entity
which Rabbi Aryeh and his son, Defendant Henoch, own and control and which was only formed
for the purposes of Rabbi Aryeh’s betrayal of Mosdos.

29. TBG Radin’s intention was to transfer the Mortgage and Note to Mosdos Chofetz
Chaim Inc. and was tricked into transferring them to Shem Olam only because of the deceptive
behavior of Rabbi Aryeh and Henoch.

30. Upon information belief, Rabbi Aryeh and/or Henoch told a representative of TBG

5 of 24
1, Page 33 of pd. no. 036069/2019

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

 

 

Radin that Shem Olam was a related entity to Mosdos, and promised TBG Radin a charitable
donation receipt from Mosdos Chofetz Chaim Inc. in exchange for the transfer to Shem Olam.

31. However, the charitable donation receipt actually given to TBG Radin was from
Chofetz Chaim Inc., not Mosdos Chofetz Chaim Inc., a small difference presumably not noticed
by TBG Radin.

32. Chofetz Chaim Inc. is yet another newly formed entity by Rabbi Aryeh and Henoch,
formed as yet another vehicle for them to attempt to hide their deceptive scheme, to confuse
TBG Radin and ultimately steal the Property from Mosdos.

33. Next in his fraudulent scheme, Rabbi Aryeh transferred the deed to the Property to
Defendant Congregation Radin Development Inc., another new entity formed for these purposes,
controlled by Rabbi Aryeh and Henoch, for no consideration and no downpayment.

34. Upon information and belief, most, if not all, of Congregation Radin’s own board did
not know of the zero consideration transfer and the fraudulent purchase of the Property, and did
not approve it.

35. All of the above transfers and assignments were done unilaterally, without the
necessary board approval by the true board of Mosdos, and without other proper court approvals
required by the New York Not-For-Profit and/or Religious Corporation law.

36. To complete his theft of the Property and all of Mosdos’ equity, Rabbi Aryeh then
obtained a multi-million dollar loan from Defendant Sterling National Bank, and upon
information and belief, has attempted to abscond with the proceeds.

37. Upon information and belief, most, if not all, of Congregation Radin’s own board did
not know of the Sterling Mortgage (as defined below) and did not approve it.

38. All of these actions by Rabbi Aryeh and those acting with him contain rampant self-

6 of 24
*20-CV- = l Page 34 of 51 1
(FILED: ROCKLAND COUNTY CLERK 0171572020 L2:21 By) 9 SINBEX NO. 036069/2019

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

 

dealing and were completely unauthorized. The unauthorized transactions entered into and done
by the Defendants must be unwound and the Property must be returned to Mosdos.
FACTS

39. Plaintiff Rabbi Mayer Zaks is the president and member of the board of Mosdos, a
corporation organized under the New York Religious Corporation Law, formed for the purpose
of promoting the religious, intellectual, moral and social welfare among its members, students
and families, those of the Orthodox Jewish faith.

40. To this end, another purpose of Mosdos is to maintain and conduct a “Yeshiva,” or
parochial school on its Property, where it conducts religious services, classes and lectures to
promote the teachings, customs, worship and traditions of Orthodox Judaism. Rabbi Mayer is
the dean of the Yeshiva.

41. The Property was developed as a religious campus, with a synagogue and Yeshiva at
its center and an adult student housing facilities surrounding. Many of the students of the
Yeshiva are members of Mosdos and live on the Property with their families.

42. In or around 2017, Defendant TBG Radin purchased a Note on the Property, which
was valued at $22,173,784.04 (Twenty Two Million, One Hundred and Seventy Three
Thousand, Seven Hundred and Eighty Four Dollars and Four Cents), for approximately
$6,200,000.00 (Six Million, Two Hundred Thousand Dollars) (the “Note”), which gave TBG
Radin a valid first mortgage lien on the Property in that amount (the “Mortgage”).

43. Rabbi Mayer, president of the board of Mosdos, and Rabbi Aryeh, secretary of the
board, had agreed on behalf of the board and members of Mosdos that the Note and Mortgage to
TBG Radin would later be deemed a religious charitable donation and be tax deductible, as TBG

Radin would gift both back to Mosdos, leaving Mosdos owning the Property free and clear.

7 of 24
7 4, Page 35 Oh Rte no. 036069/2018
NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

 

 

44. In order to incentivize TBG Radin or another potential donor to purchase the Note
and Mortgage and donate them back to Mosdos, several million dollars was contributed on
Mosdos’ behalf towards the purchase and satisfaction of the Note and Mortgage.

45. The board and Mosdos understood that this large payment was in consideration for
TBG Radin donating the Note and Mortgage back to Mosdos.

46. Rabbi Aryeh assured Rabbi Mayer, and other members of Mosdos, that he would take
care of arranging this with TBG Radin and that he would arrange the necessary paperwork and
receipt, for the benefit of Mosdos.

47. Rabbi Mayer, and other members of Mosdos, trusted and believed that Rabbi Aryeh
would do what he said he would, and that the Note and Mortgage would be transferred and
donated back to Mosdos.

48. However, instead of arranging the transfers as discussed and agreed to by Rabbi
Mayer and approved by the true board of Mosdos, the plan to get Mosdos debt free was thwarted
by Rabbi Aryeh and the rest of the Defendants’ fraudulent misdeeds and unauthorized transfers.

49. First, Rabbi Aryeh and/or Henoch convinced TBG Radin to assign and transfer the
Note and Mortgage from TBG Radin to Defendant Shem Olam, an entity completely unknown
to Plaintiffs, which is owned and controlled by Rabbi Aryeh and Henoch.

50. Rabbi Aryeh and Henoch were able to do this by telling representatives of TBG
Radin, including its financial advisor, Ephraim Steinberg, that Shem Olam was really an affiliate
of Mosdos. However, Shem Olam is not related to Mosdos and never has been, and this was
an outright lie.

51. In order to conceal this insider transfer and to avoid his scheme coming to light,

Rabbi Aryeh did not immediately record the assignment from TBG Radin to Shem Olam, and

8 of 24
-20-cvy- = i Page 36 of 51
FILED: ROCK COUNTY CLERK 01/15/2020 12:21 P 9 INDEX NO. 036069/2019

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

waited nearly one month to record the assignment with the County Clerk’s Office.

52. Next, Rabbi Aryeh and/or Henoch transferred the deed and “sold” the Property
from Mosdos to Defendant Congregation Radin, another unknown entity which is controlled by
Rabbi Aryeh and Henoch, which was, upon information and belief, not a properly formed entity
on the date of the transfer.

53. Finally, Rabbi Aryeh obtained a loan from Sterling National Bank in the amount of
$15,000,000.00 (Fifteen Million Dollars) (the “Sterling Mortgage’), secured by the Property.

54. All of these actions were taken without the approval of the actual and real board of
Mosdos or the members of Mosdos, which is necessary for any transfers relating to any not-for-
profit religious corporations. Further, these actions are in clear violation of the bankruptcy
proceeding which Mosdos is currently in.

55. In addition, the actions were taken without receiving the necessary approvals under
New York Not-for-Profit Corporation Law (“NPCL”) § 511/51 1-a.

56. In fact, and most appalling, is that Rabbi Aryeh’s self-dealing actions were not even
known by Rabbi Mayer or the rest of the Mosdos board or membership.

57. Upon information and belief, Rabbi Aryeh took these actions in secret so that he
could steal the Property and proceeds of the Sterling Mortgage. He knew that the true Mosdos
board would never approve the actions he took.

58. Additionally, upon information and belief, Rabbi Aryeh and Henoch were further
assisted in their fraudulent scheme and were able to keep the Sterling Mortgage hidden from the
Mosdos board and membership, because Rabbi Aryeh’s daughter, Fayge Zaks Nussbaum, acted
as the mortgage broker, and Rabbi Aryeh’s close family friend, Nataniel Rubinov, acted as the

banker for Sterling Bank.

9 of 24
ON ny. _ i Page 37 .
FILED: ROCK COUNTY CLERK 01/15/2020 12:21 P 9 AhBex no. 036069/2019
NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

59. All of these actions, while completely unauthorized, inappropriate and unlawful, have
also left Mosdos asset free, which will hinder it from continuing its mission and purpose.

60. Plaintiffs have demanded that the board of Mosdos bring a lawsuit against
Defendants to address the above issues. The board has not acted. Upon information and belief,
Rabbi Aryeh and his wife can block the board of Mosdos from taking action against them, which
is why the board has refused to take action and why the demand is futile.

AS AND FOR A FIRST CAUSE OF ACTION
(Quiet Title Pursuant to RPAPL Article 15 for
Reversal of the Transfer Against All Defendants)

61. Plaintiffs repeat and re-allege the allegations of paragraphs 1 through 60 above,
inclusive, with the same force and effect as if set forth at length herein.

62. Plaintiff Mosdos Chofetz Chaim Inc. is the true and correct owner of the Property in
fee simple, without any encumbrances or mortgages.

63. Mosdos has the above interest by virtue of the fact that it is the deed owner of the
Property.

64. The transfer of the Property to Defendant Congregation Radin Development Inc. was
not authorized and is void, or at least voidable, as is set forth above.

65. In addition, Defendant Sterling National Bank knew, or should have known, that the
transfer to Congregation Radin Development Inc. was not proper as it did not follow the
requirements of the law, as is set forth above.

66. All known parties who claim to have an interest in the Property have been joined in
this action as parties.

67. Defendants’ purported liens and interests in the Property constitute an improper cloud

on Mosdos’ title to the Property and have threatened to interfere with Mosdos’ quiet enjoyment

10

10 of 24
-20-cy- = Page 38o0f 51 | ,
(FILED: ROCKLAND COUNTY CLERK 01/15/2020 12:21 Pi 9 TINBEX NO. 036069/2019

NYSCEPF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

 

of the Property.

68. Mosdos alleges that all such claims which the Defendants may advance as to the
Property are invalid and of no legal force and effect, and that all such claims have been wholly
and effectually extinguished, cut off and barred, and that Mosdos is seized and possessed of the
Property free and wholly discharged from any and every such claim or demand.

69. By reason of the foregoing, a justiciable controversy exists between Mosdos and the
Defendants, for which Mosdos has no adequate remedy at law.

70. The Defendants’ conduct was unreasonable as it was not in line with industry norms,
outrageous and wanton as to evince a high degree of moral turpitude, and reckless SO as to imply
a deliberate indifference to civil obligations.

71. By reason of the foregoing, Mosdos demands that a declaratory judgment which
provides that Defendants have no right, title, claim or interest in the Property whatsoever, at law
or at equity, and that Mosdos is the owner of the Property in fee simple absolute, free and clear
of any claims which Defendants may have to an ownership interest, a mortgage interest, an
interest by virtue of one or more mechanic’s liens, a lien interest, or any other interest in the
Property.

AS AND FOR A SECOND CAUSE OF ACTION
(Quiet Title Pursuant to RPAPL Article 15 for
Reversal of the Sterling Mortgage Against All Defendants)

72. Plaintiffs repeat and re-allege the allegations of paragraphs 1 through 71 above,
inclusive, with the same force and effect as if set forth at length herein.

73. Plaintiff Mosdos Chofetz Chaim Inc. is the true and correct owner of the Property in
fee simple, without any encumbrances or mortgages.

74. Mosdos has the above interest by virtue of the fact that it is the deed owner of the

1]

ll of 24
  

(FILED : ROCKLAND COUNTY ; 2 AA Page 39 Of BEx NO. 036069/2019
NYSCEF boc. NO. 45 RECEIVED NYSCEF: 01/15/2020

Property.

75. The Sterling Mortgage placed on the Property was not authorized and is void, or at
least voidable, as is set forth above, as Defendant Sterling National Bank knew, or should have
known, that the transfer to Congregation Radin Development Inc. was not proper as it did not
follow the requirements of the law, as is set forth above.

76. All known parties who claim to have an interest in the Property have been joined in
this action as parties.

77. Defendants’ purported liens and interests in the Property constitute an improper cloud
on Mosdos’ title to the Property and have threatened to interfere with Mosdos’ quiet enjoyment
of the Property.

78. Mosdos alleges that all such claims which the Defendants may advance as to the
Property are invalid and of no legal force and effect, and that all such claims have been wholly
and effectually extinguished, cut off and barred, and that Mosdos is seized and possessed of the
Property free and wholly discharged from any and every such claim or demand.

79. By reason of the foregoing, a justiciable controversy exists between Mosdos and the
Defendants, for which Mosdos has no adequate remedy at law.

80. The Defendants’ conduct was unreasonable as it was not in line with industry norms,
outrageous and wanton as to evince a high degree of moral turpitude, and reckless so as to imply
a deliberate indifference to civil obligations.

81. By reason of the foregoing, Mosdos is entitled to and demands a declaratory
judgment which provides that Defendants have no right, title, claim or interest in the Property
whatsoever, at law or at equity, and that Mosdos is the owner of the Property in fee simple

absolute, free and clear of any claims which Defendants may have to an ownership interest, a

12

12 of 24
-20-cv- = i Page 400f 51 | ;
(FILED: ROCKLAND COUNTY CLERK 0171572020 12:21 a J INDEX NO. 036069/2019

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

 

mortgage interest, an interest by virtue of one or more mechanic’s liens, a lien interest, or any
other interest in the Property, and that the Sterling Mortgage should be declared null and void.

AS AND FOR A THIRD CAUSE OF ACTION
(Fraud Against Rabbi Aryeh Zaks and Henoch Zaks)

82. Plaintiffs repeat and re-allege the allegations of paragraphs 1 through 81 above,
inclusive, with the same force and effect as if set forth at length herein.

83. As described above, Defendants Rabbi Aryeh and Henoch defrauded the board and
members of Mosdos, which ultimately led to their self-dealing and theft of the Property, the Note
and Mortgage and the Sterling Mortgage.

84. Instead of arranging for TBG Radin LLC to donate the Note and Mortgage back to
Mosdos, as agreed to and approved by the board, Rabbi Aryeh and/or Henoch made material
misrepresentations and outright lies to TBG Radin, purportedly on behalf of Mosdos, including
that the Note and Mortgage should be assigned to Defendant Shem Olam LLC, instead of
Mosdos.

85. Upon information and belief, Rabbi Aryeh and/or Henoch lied to a representative of
TBG Radin and stated that Shem Olam was a related entity to Mosdos, when in fact Shem Olam
is not and never has been related in any way to Mosdos.

86. Upon information and belief, Rabbi Aryeh and/or Henoch intentionally told this lie to
TBG Radin intending for TBG Radin to rely on it, which TBG Radin did.

87. TBG Radin did transfer and assign the Note and Mortgage to Shem Olam, believing
that it was an affiliate of Mosdos, as its intention was to transfer and return the Note and
Mortgage to Mosdos.

88. Upon information and belief, Rabbi Aryeh and Henoch told these lies and made these

misrepresentations so that they could steal the Property from Mosdos.

13

13 of 24
(FILED 7 ROCKLAND COGN CER Og oo ona Page 41 of 51
FILED: ROCKLAND COUNTY CLERK 01/15/2020 12:21 P TNDEX NO. 036069/2019

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

89. Rabbi Aryeh and Henoch’s self-dealing and fraud has resulted in extensive damage to
Mosdos, as they led directly to Mosdos losing its only asset, the Property.

90. Defendants Rabbi Aryeh Zaks and Henoch Zaks’ conduct was unreasonable as it was
not in line with industry norms, outrageous and wanton as to evince a high degree of moral
turpitude, and reckless so as to imply a deliberate indifference to civil obligations.

91. By reason of the foregoing, Defendants Rabbi Aryeh Zaks and Henoch Zaks are
liable to Plaintiffs for actual damages in an amount to be determined at trial, which amount is not
less than Thirty Million Dollars ($30,000,000.00), plus punitive damages, interest, costs and the
expenses of this action.

AS AND FOR A FOURTH CAUSE OF ACTION
(Unjust Enrichment Against Rabbi Aryeh Zaks and Henoch Zaks)

92. Plaintiffs repeat and re-allege the allegations of paragraphs | through 91 above,
inclusive, with the same force and effect as if set forth at length herein.

93. By virtue of his position with Mosdos, Defendant Rabbi Aryeh had a confidential
relationship with Mosdos and owed fiduciary duties to Mosdos, which he breached entirely in
many ways.

94. One way in which Rabbi Aryeh breached his duties to Mosdos was by obtaining the
Sterling Mortgage, which was completely unauthorized.

95. Upon information and belief, Rabbi Aryeh and Henoch have personally taken some
or all of the proceeds from the Sterling Mortgage

96. As is outlined above, the Sterling Mortgage was completely unauthorized and only
obtained by Rabbi Aryeh and Henoch, directing a series of illegitimate actions, to steal the
Property from Mosdos.

97. As a direct result of the Sterling Mortgage, Rabbi Aryeh and Henoch have been

14

14 of 24
 

 

(FILED: ROCKLER CoUK See Ps a , Page 42 of.pty xo. 036069/2019
NYSCEP DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

unjustly enriched by taking money from a loan on the Property which rightfully belongs to
Mosdos.

98. Defendants Rabbi Aryeh Zaks and Henoch Zaks’ conduct was unreasonable as it was
not in line with industry norms, outrageous and wanton as to evince a high degree of moral
turpitude, and reckless so as to imply a deliberate indifference to civil obligations.

99. By reason of the foregoing, Defendant Rabbi Aryeh Zaks and Henoch Zaks are liable
to Plaintiffs for actual damages in an amount to be determined at trial, which amount is not less
than Thirty Million Dollars ($30,000,000.00), plus punitive damages, interest, costs and the
expenses of this action.

AS AND FOR A FIFTH CAUSE OF ACTION
(Unjust Enrichment Against Rabbi Aryeh Zaks, Henoch Zaks and Shem Olam LLC)

100. Plaintiffs repeat and re-allege the allegations of paragraphs | through 99 above,
inclusive, with the same force and effect as if set forth at length herein.

101. By virtue of his position with Mosdos, Defendant Rabbi Aryeh had a confidential
relationship with Mosdos and owed fiduciary duties to Mosdos, which he breached entirely in
many ways.

102. Another way in which Rabbi Aryeh breached his duties to Mosdos was through his
illegitimate actions of whereby the Note and Mortgage on the Property was fraudulently
transferred and assigned to Shem Olam LLC, instead of Mosdos Chofetz Chaim Inc. as agreed.

103. As a direct result of this unauthorized transfer, Shem Olam, Rabbi Aryeh and
Henoch have been unjustly enriched.

104. Defendants Rabbi Aryeh Zaks, Henoch Zaks and Shem Olam LLC’s conduct was
unreasonable as it was not in line with industry norms, outrageous and wanton as to evince a

high degree of moral turpitude, and reckless so as to imply a deliberate indifference to civil

15

15 of 24
FILED > ROCKLAD COUNTS CLEMO Leonor oe Page 43 of 51
FILED: ROCKLAND COUNTY CLERK 01/15/2020 12:21 PB INDEX NO. 036069/2019

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

obligations.

105. By reason of the foregoing, Defendants Rabbi Aryeh Zaks and Shem Olam LLC are
hable to Plaintiffs for actual damages in an amount to be determined at trial, which amount is not
less than Thirty Million Dollars ($30,000,000.00), plus punitive damages, interest, costs and the
expenses of this action.

AS AND FOR A SIXTH CAUSE OF ACTION
(Breach of Fiduciary Duties Against Rabbi Aryeh Zaks)

106. Plaintiffs repeat and re-allege the allegations of paragraphs | through 105 above,
inclusive, with the same force and effect as if set forth at length herein.

107. By virtue of his position with Mosdos, Defendant Rabbi Aryeh had a confidential
relationship with Mosdos and owed fiduciary duties to Mosdos.

108. Rabbi Arych’s fiduciary duties included obligations to exercise good judgement, to
act prudently relating to Mosdos, to maximize benefits and minimize risks for Mosdos and to
always act in the best interest of Mosdos.

109. As described above, Rabbi Arych breached the fiduciary duties he owed to Mosdos
on numerous occasions and in multiple ways, by self-dealing and acting wholly unilaterally
instead of with proper board approval, including but not limited to by inducing TBG Radin to
transfer the Note and Mortgage on the Property to Defendant Shem Olam LLC instead of
Mosdos, by transferring the deed of the Property to Defendant Congregation Radin Development
LLC and by obtaining the Sterling Mortgage.

110. Rabbi Aryeh’s multiple breaches have extensively harmed Mosdos, as they led
directly to Mosdos losing its only asset, the Property.

111. Rabbi Aryeh acted in a manner wholly inconsistent with the agency and trust

Mosdos had in him and failed to exercise the utmost good faith and loyalty in the performance of

16

16 of 24
m Filed 02/06/20 Page 44 of 51
(FILED: ROCKLAND COUNTY CLERK OL tS S020 12:21 PM INDEX NO. 036069/2019

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

 

his duties to Mosdos.

112. Rabbi Arych’s self-interested acts, practices and courses of conduct as described
above are so egregious on their face that they could not have been the products of sound
judgment.

113. Defendant Rabbi Aryeh Zaks’ conduct was unreasonable as it was not in line with
industry norms, outrageous and wanton as to evince a high degree of moral turpitude, and
reckless so as to imply a deliberate indifference to civil obligations.

114. By reason of the foregoing, Defendant Rabbi Aryeh Zaks is liable to Plaintiffs for
actual damages in an amount to be determined at trial, which amount is not less than Thirty
Million Dollars ($30,000,000.00), plus punitive damages, interest, costs and the expenses of this
action.

AS AND FOR A SEVENTH CAUSE OF ACTION
(Accounting Against All Defendants)

115. Plaintiffs repeat and re-allege the allegations of paragraphs | through 114 above,
inclusive, with the same force and effect as if set forth at length herein.

116. By virtue of his position with Mosdos, Defendant Rabbi Aryeh had a confidential
relationship with Mosdos and owed fiduciary duties to Mosdos.

117. As is outlined above, Rabbi Aryeh misappropriated the assets of Mosdos and
directed them to the other Defendants in this action.

118. In addition, upon information and belief, the Defendants have been collecting rents
for the Property since the Property was illegitimately transferred.

119. Mosdos has no adequate remedy at law and therefore Plaintiffs are entitled to a full
accounting showing the assets and money that Defendants have stolen from the Plaintiffs.

120. The Defendants’ conduct was unreasonable as it was not in line with industry

17

17 of 24
   

FILED: ROCK Page 45 gtBty no. 036069/2019
NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

 

norms, outrageous and wanton as to evince a high degree of moral turpitude, and reckless so as
to imply a deliberate indifference to civil obligations.

121. By reason of the foregoing, Plaintiffs are entitled to a full accounting from the
Defendants and the Defendants are liable to Plaintiffs for actual damages in an amount to be
determined at trial, which amount is not less than Thirty Million Dollars ($30,000,000.00), plus
punitive damages, interest, costs and the expenses of this action.

AS AND FOR AN EIGHTH CAUSE OF ACTION
(Constructive Trust Against Rabbi Aryeh Zaks, Henoch Zaks and Shem Olam LLC)

122. Plaintiffs repeat and re-allege the allegations of paragraphs 1 through 121 above,
inclusive, with the same force and effect as if set forth at length herein.

123. By virtue of his position with Mosdos, Defendant Rabbi Aryeh had a confidential
relationship with Mosdos and owed fiduciary duties to Mosdos.

124. Rabbi Aryeh and Henoch promised a representative of TBG Radin LLC that by
donating and transferring the Note and Mortgage on the Property to Defendant Shem Olam LLC,
Mosdos would take ownership of the Note and Mortgage and own the Property free and clear of
any liens.

125. However, this was false and an outright lie.

126. Rabbi Aryeh and Henoch promised a representative of TBG Radin that Shem Olam
was an affiliate of Mosdos when in fact Shem Olam is not an affiliate of Mosdos, nor is it in any
way related to Mosdos.

127. In reliance on this promise, TBG Radin transferred and assigned the Note and
Mortgage to Shem Olam.

128. Shem Olam, Henoch and Rabbi Aryeh have been unjustly enriched as a result of this

transfer.

18

18 of 24
Filed 02/06/20 Page 46 of 51
FILED: ROCKLAND COUNTY CLERK O01 15 O36 12:21 PM INDEX NO. 036069/2019

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

129. By reason of the foregoing, Mosdos is entitled to and demands a judgment imposing
a constructive trust on the TBG Radin Note in favor of Mosdos.

130. Defendants Rabbi Aryeh Zaks, Henoch Zaks and Shem Olam LLC’s conduct was
unreasonable as it was not in line with industry norms, outrageous and wanton as to evince a
high degree of moral turpitude, and reckless so as to imply a deliberate indifference to civil
obligations.

131. By reason of the foregoing, Plaintiffs are entitled to a constructive trust over the
Property and the assets of the Sterling Mortgage and Defendants Rabbi Aryeh Zaks, Henoch
Zaks and Shem Olam LLC are liable to Plaintiffs for actual damages in an amount to be
determined at trial, which amount is not less than Thirty Million Dollars ($30,000,000.00), plus
punitive damages, interest, costs and the expenses of this action.

AS AND FOR A NINTH CAUSE OF ACTION
(Conversion Against Rabbi Aryeh Zaks, Henoch Zaks and Shem Olam LLC)

132. Plaintiffs repeat and re-allege the allegations of paragraphs | through 131 above,
inclusive, with the same force and effect as if set forth at length herein.

133. Rabbi Aryeh and Henoch told a representative of TBG Radin LLC that by donating
and transferring the Note and Mortgage on the Property to Defendant Shem Olam LLC, Mosdos
would take ownership of the Note and Mortgage and own the Property free and clear of any
liens.

134. However, this was false and an outright lie.

135. Rabbi Aryeh and Henoch told a representative of TBG Radin that Shem Olam was
an affiliate of Mosdos, when in fact Shem Olam is not an affiliate of Mosdos, nor is it In any way
related to Mosdos.

136. The transfer of the Note and Mortgage to Shem Olam was completed only because

19

19 of 24
Case 7:20-cv-01038-VB_ Document 1 Filed 02/06/20 Page 47 of 51

(FILED: ROCKLAND COUNTY CLERK 01/15/2020 12:21 pM INDEX NO. 036069/2019

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

of the misrepresentations of Rabbi Aryeh and Henoch, made to TBG Radin, that the Note and
Mortgage would be deemed to be assigned to Mosdos.

137. By reason of the foregoing, Rabbi Aryeh, Henoch and Shem Olam have converted
the assets of Mosdos.

138. Defendants Rabbi Aryeh Zaks, Henoch Zaks and Shem Olam LLC’s conduct was
unreasonable as it was not in line with industry norms, outrageous and wanton as to evince a
high degree of moral turpitude, and reckless so as to imply a deliberate indifference to civil
obligations.

139. By reason of the foregoing, Defendants Rabbi Aryeh Zaks, Henoch Zaks and Shem
Olam LLC are liable to Plaintiffs for actual damages in an amount to be determined at trial,
which amount is not less than Thirty Million Dollars ($30,000,000.00), plus punitive damages,
interest, costs and the expenses of this action.

WHEREFORE, Plaintiffs demand judgment against each of the Defendants as follows:
1. On the First Cause of Action, for Quiet Title Pursuant to RPAPL Article 15, fora

declaratory judgment which provides that Defendants have no right, title, claim or interest in the
Property whatsoever, at law or at equity, and that Mosdos is the owner of the Property in fee
simple absolute, free and clear of any claims which Defendants may have to an ownership
interest, a mortgage interest, an interest by virtue of one or more mechanic’s liens, a lien interest,
or any other interest in the Property;

2. On the Second Cause of Action, for Quiet Title Pursuant to RPAPL Article 15, fora
declaratory judgment which provides that Defendants have no right, title, claim or interest in the
Property whatsoever, at law or at equity, and that Mosdos is the owner of the Property in fee
simple absolute, free and clear of any claims which Defendants may have to an ownership

interest, a mortgage interest, an interest by virtue of one or more mechanic’s liens, a lien interest,

20

20 of 24
-20-cy- - I Page 48 of 51
(FILED: ROCKLAND COUNTY CLERK 0171572020 12:21 ou INDEX NO. 036069/2015

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

 

or any other interest in the Property, and that the Sterling Mortgage should be declared null and
void;

3. On the Third Cause of Action, for Fraud, for a money judgment in favor of Plaintiffs
and against Defendants Rabbi Aryeh Zaks and Henoch Zaks, in an amount no less than Thirty
Million Dollars ($30,000,000.00) in actual damages, plus punitive damages, interest, costs and
the expenses of this action;

4. On the Fourth Cause of Action, for Unjust Enrichment, for a money judgment in favor
of Plaintiffs and against Defendants Rabbi Aryeh Zaks and Henoch Zaks, in an amount no less
than Thirty Million Dollars ($30,000,000.00) in actual damages, plus punitive damages, interest,
costs and the expenses of this action;

5. On the Fifth Cause of Action, for Unjust Enrichment, for a money judgment in favor of
Plaintiffs and against Defendants Rabbi Aryeh Zaks, Henoch Zaks and Shem Olam LLC, in an
amount no less than Thirty Million Dollars ($30,000,000.00) in actual damages, plus punitive
damages, interest, costs and the expenses of this action;

6. On the Sixth Cause of Action, for Breach of Fiduciary Duties, for a money judgment in
favor of Plaintiffs and against Defendant Rabbi Aryeh Zaks, in an amount no less than Thirty
Mullion Dollars ($30,000,000.00) in actual damages, plus punitive damages, interest, costs and
the expenses of this action;

7, On the Seventh Cause of Action, for an Accounting, for a full accounting from the
Defendants and a money judgment in favor of Plaintiffs and against Defendants, in an amount no
less than Thirty Million Dollars ($30,000,000.00) in actual damages, plus punitive damages,
interest, costs and the expenses of this action;

8. On the Eighth Cause of Action, for a Constructive Trust, for a constructive trust over

21

21 of 24
-20-CV- - i Page 49 of 51
(FILED: ROCKLAND COUNTY CLERK 0171572020 12:21 a J INDEX NO. 036069/2019

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

the Property and the assets of the Sterling Mortgage and a money judgment in favor of Plaintiffs
and against Defendants Rabbi Aryeh Zaks, Henoch Zaks and Shem Olam LLC, in an amount no
less than Thirty Million Dollars ($30,000,000.00) in actual damages, plus punitive damages,
interest, costs and the expenses of this action;

9. On the Ninth Cause of Action, for Conversion, for a money judgment in favor of
Plaintiffs and against Defendants, in an amount no less than Thirty Million Dollars
($30,000,000.00) in actual damages, plus punitive damages, interest, costs and the expenses of
this action; and,

10. For such other and further relief as the Court may deem just and proper.

Dated: New York, New York
January 15, 2020

TWERSKY PLLC

¥

By: Chace, SOD
Aaron Twersky, Esq. UG
Ilana Neufeld, Esq.
747 Third Avenue, 32nd Floor
New York, New York 10017
(212) 425-0149
atwersky@twerskylaw.com
ineufeld@twerskylaw.com

 

Attorneys for Plaintiffs
To:
Clerk of the Court (via NYSCEF)
Mosdos Chofetz Chaim Inc.
82 Highview Road
Suffern, New York 10901
Chofetz Chaim Inc.

67 Remsen Avenue
Monsey, New York 10952

22 of 24
(FILED 7 ROCKLARS COUNT CEE Oe Fe ee Page 500f 51 | _
FILED: ROCKLAND COUNTY CLERK 01/15/2020 12:21 P INDEX NO. 036069/2019

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

TBG Radin LLC

c/o CCS Global Solutions, Inc.
530 7th Avenue, Suite 909
New York, New York 10036

Shem Olam LLC

Michael J. Bonneville, Esq. (via NYSCEF)
Kriss & Feuerstein LLP

360 Lexington Avenue, Suite 1200

New York, New York 10017

Attorneys for Defendant Shem Olam LLC

Congregation Radin Development Inc.
20 Kiryas Radin Drive
Spring Valley, New York 10977

Aryeh Zaks
18 Mountain Avenue
Monsey, New York 10952

Beatrice Waldman Zaks
18 Mountain Avenue
Monsey, New York 10952

Henoch Zaks
18 Mountain Avenue
Monsey, New York 10952

Mendel Zaks
18 Mountain Avenue
Monsey, New York 10952

Gittel Zaks Layosh
18 Mountain Avenue
Monsey, New York 10952

Samuel Markowitz
1670 49th Street
Brooklyn, New York
Sterling National Bank

400 Rella Boulevard
Montebello, New York 10901

23

23 of 24
:20-cy- - | 6 Page 51 of 51
(PILED: ROCKLAND COUNTY CLERK O11 572020 12:21 om INDEX NO. 036069/2019

NYSCEF DOC. NO. 45 RECEIVED NYSCEF: 01/15/2020

VERIFICATION

STATE OF NEW YORK _ )
) ss.
COUNTY OF NEW YORK)

Aaron Twersky, an attorney duly admitted to practice in the courts of the State of New
York, affirms the following under the penalties of perjury:

I am a member of the law firm of Twersky PLLC, counsel for Plaintiffs, that I have read
the foregoing Verified Amended Complaint and know the contents thereof and that the same is
true to my knowledge except as to matters therein stated to be alleged upon information and
belief and as to those matters I believe them to be true.

The reason this verification is made by counsel for Plaintiff and not by Plaintiff itself is
that Plaintiff is not in the County of New York where Twersky PLLC has its office.

All matters stated herein upon information and belief are based upon said counsel’s file,
correspondence and conversations with Plaintiff.

 

AARON TWERSKY

24

24 of 24
